                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CLEVE BRADFORD                                  )
                                                )
                Plaintiff,                      )        No. 16 C 8112
                                                )
                v.                              )        District Judge Jorge L. Alonso
                                                )
                                                )        Magistrate Judge Jeffrey Cummings
GHALIAH OBAISI, et al.                          )
                                                )
                Defendants.                     )

                             MEMORANDUM OPINION AND ORDER

        Cleve Bradford (“Bradford”), an inmate at the Western Illinois Correctional Center,

brought this action against Saleh Obaisi, M.D., F.A. Craig, D.D.S., J.F. Mitchell, D.D.S., and

Wexford Health Sources, Inc. (“Wexford”) under the Eighth and Fourteenth Amendments. 1

Bradford alleges that defendants subjected him to cruel and unusual punishment through their

deliberate indifference to his tooth and jaw pain that eventually necessitated oral surgery. (Dckt.

115). Currently before the Court is defendants’ motion to compel Bradford to pay fees

associated with the March 8, 2019 deposition of defendants’ expert Dr. Michael Sullivan.

Defendants’ motion (Dckt. 182) is denied for the reasons discussed below.

I.     BACKGROUND

        Bradford filed a handwritten complaint on August 15, 2016 while he was housed at the

Stateville Correctional Center in Joliet, Illinois. Bradford alleged that he submitted a medical

request form on December 11, 2014 related to severe pain that he was experiencing in his jaw

and gums. Dental x-rays were not taken until January 5, 2015, when it was determined that


1
 Both Dr. Obaisi and Dr. Craig died after this case was filed. Dr. Obaisi has been substituted by Ghaliah
Obaisi as the independent executor of his estate. (Dckt. 95). Dr. Craig was substituted by Shirley Craig
as the special representative of his estate. (Dckt. 131).
                                                    1
Bradford needed to have his lower left wisdom tooth removed. Dr. Craig – a dentist retained by

defendant Wexford – eventually extracted the tooth on February 10, 2015. (Dckt. 1). In his

Third Amended Complaint, Bradford alleges that he was not given any pain medication prior to

the extraction date and that Dr. Craig improperly left the root tip from the tooth to “work itself

out on its own” over time. (Dckt. 115 at ¶ 21). Bradford alleges that he was only given

ineffective over-the-counter pain medication by Dr. Craig and by defendant Dr. Mitchell on

February 17, 2015. (Id. at ¶ 29). On February 26, 2015, Bradford was referred to a dentist not

employed by Wexford who put him under anesthesia and surgically removed the problematic

root tip. (Id. at ¶ 32).

        At the same time that Bradford filed his pro se complaint, he also submitted an

application to proceed in forma pauperis. The application states that Bradford received $10 a

month from the correctional center where he was located, had no income, and currently had

$12.64 in his prison trust account. (Dckt. 3). Bradford also asked the District Court to appoint

counsel to represent him in this matter. (Dckt. 4). On August 22, 2016, the District Court

granted the in forma pauperis application and granted Bradford’s motion to appoint counsel.

(Dckt. 5).

        On March 3, 2017, the parties submitted a joint discovery plan requiring defendants to

disclose their expert witness by February 28, 2018 and for Bradford to depose the expert by

March 20, 2018. (Dckt. 45). Defendants named Dr. Michael Sullivan – a dentist who practices

in Elmhurst, Illinois – as their witness on December 7, 2018. Bradford named Dr. Don Sauter as

his expert. (Dckt. 187 at Ex. 1). Defendants deposed Dr. Sauter on November 2, 2018, and

Bradford deposed Dr. Sullivan on March 8, 2019. (Id. at p. 3). Bradford “covered the fees and




                                                 2
costs relating to [Dr.] Sauter’s deposition, which totaled $3,530.00.” (Id.). 2 Dr. Sullivan

submitted an invoice for his fees in the amount of $3,746.23. The fees accounted for 3.5 hours

of deposition time at the rate of $650 an hour; 2.5 hours of preparation time at the rate of $550 an

hour; and miscellaneous parking and mailing fees. (Dckt. 182 at Ex. 1). Defendants forwarded

Dr. Sullivan’s invoice to Bradford on April 18, 2019. On June 21, 2019, Bradford’s counsel sent

an email to defendants stating that Bradford would not pay Dr. Sullivan’s fee because doing so

would result in “manifest injustice” under Rule 26(b)(4)(E). (Dckt. 182 at Ex. 3). On July 19,

2019, defendants brought this action to compel Bradford to pay Dr. Sullivan’s fees.

II.     LEGAL STANDARD

        A party that seeks discovery from an opposing party’s expert witness is ordinarily

required to pay the expert for the time that he or she spends in responding to the request. Federal

Rule of Civil Procedure 26(b)(4)(E) provides:

        Unless manifest injustice would result, the court must require that the party
        seeking discovery: (i) pay the expert a reasonable fee for time spent in responding
        to discovery under Rule 26(b)(4)(A) or (D); and (ii) for discovery under (D), also
        pay the other party a fair portion of the fees and expenses it reasonably incurred in
        obtaining the expert’s facts and opinions.

“The language of the rule is mandatory,” Se-Kure Controls, Inc. v. Vanguard Prods. Group, 873

F.Supp.2d 939, 952 (N.D.Ill 2012), unless a court finds that enforcing the fee requirements of

Rule 26(b)(4)(E) would result in manifest injustice. It is not entirely clear, however, what

manifest injustice means in this context. On the one hand, the exception to the mandatory fee

provision of Rule 26(b)(4)(E) involves a “stringent standard.” Reed v. Binder, 165 F.R.D. 424,

427 (D.N.J. 1996). On the other hand, what that standard includes has not always been evident



2
 Plaintiff’s counsel does not explain how the fees and costs for Dr. Sauter’s deposition were “covered.”
The Court presumes that plaintiff’s counsel - - who were appointed by the Court - - bore the costs of these
expenses as required by Local Rule 83.40.
                                                    3
because the “case law interpretation of this provision is sparse.” Harris v. San Jose Mercury

News, Inc., 235 F.R.D. 471, 473 (N.D.Cal. 2006); see also See Delgado v. Sweeney, No. Civ. A

01-3092, 2004 WL 228962, at *1 (E.D.Pa. Jan. 6, 2004) (“Unfortunately, there is no clear

definition of ‘manifest injustice.’”). That said, most courts have found that manifest injustice

exists under Rule 26(b)(4)(E) either when (1) a plaintiff is indigent or (2) requiring the plaintiff

to pay an expert’s fee would create an undue hardship. See, e.g., Edin v. The Paul Revere Life

Ins. Co., 188 F.R.D. 543, 547 (D.Ariz. 1999); see also Harris, 235 F.R.D. at 473.

III.   DISCUSSION

A.     Requiring Bradford to pay defendants’ expert costs would result in manifest
       injustice because Bradford is indigent

       Bradford asserts that requiring him to pay for Dr. Sullivan’s deposition costs would result

in “manifest injustice” because he is indigent and he points to his in forma pauperis application,

which states that he had only $12.64 in his inmate trust account, to support his argument. (Dckt.

187 at p. 2). Such a paltry sum clearly suggests impoverishment but courts have been hesitant to

equate poverty with indigency under all circumstances. See United States v. Shepherd, 922 F.3d

753, 758 (6th Cir. 2019) (stating that the fact that a litigant is poor “does not tell us much” about

the person in question). Moreover, a person is not automatically indigent for Rule 26(b)(4)(E)

purposes merely because he or she is unable to pay an expert’s fee. See Harris, 235 F.R.D. at

473 (distinguishing between “indigency” and “insolvency” under Rule 26(b)(4)(E) when a

party’s debts and expenses exceed his limited income).

       Bradford also points out that the District Court appointed counsel for him because he

could not afford to hire an attorney. The Court recognizes the economic straights that the

District Court’s decision suggests. Nevertheless, indigence in the context of granting counsel to

a pro se litigant is not necessarily the same as it pertains to Rule 26(b)(4)(E). See Hardy v.

                                                  4
United States, 375 U.S. 277, 289 n.7 (1964) (noting that indigence “must be conceived as a

relative concept” that is measured by the situation in which it is asserted) (Goldberg, J.,

concurring). Two separate but related timeframes are involved in these different legal contexts.

Appointing counsel is based on the protection of a party’s interest by considering the litigant’s

financial condition at the time the court makes its decision. “In granting court-appointed

counsel, the court assesses a defendant’s immediate ability to pay because ‘any person haled into

court, who is too poor to hire a lawyer, cannot be assured a fair trial unless counsel is provided

for him.’” United States v. Kelley, 861 F.3d 790, 800 (8th Cir. 2017) (quoting Gideon v.

Wainwright, 372 U.S. 355, 344 (1963)) (emphasis added). By contrast, indigence in other

contexts includes a future-looking question of whether the party will be able to pay a fee now or

at some later point. A party who cannot pay to depose an opposing party’s expert at the time of

the deposition may have the ability to do so in the near future. Consequently, “[t]he ordinary

meaning of ‘indigent’ therefore includes both someone who is poor today and someone who

lacks the means to earn the necessaries of life in the future.” United States v. Graves, 908 F.3d

137, 141 (5th Cir. 2018); see also Rivera v. City of Chicago, 469 F.3d 631, 635 (7th Cir. 2006)

(stating that indigence must account for a party’s future ability to pay fees under Rule 54(d)).

       The Court adopts this broader definition of indigence for the purpose of Rule 26(b)(4)(E)

and finds that Bradford clearly qualifies as indigent under it. The only financial information the

Court has derives from Bradford’s August 15, 2016 in forma pauperis application that contains

transaction statements from the Graham Correctional Center for the period from March 16, 2016

through August 1, 2016. These documents show that Bradford received five money transfers to

his inmate trust fund during that period via Western Union in amounts ranging from $100 to $70.

Adjusted for commissary expenses, postage, and other payments, Bradford’s inmate account



                                                  5
contained only $12.64 as of August 1, 2016. (Dckt. 3). No evidence suggests that it has

increased since that time. Moreover, Bradford is currently incarcerated and relies entirely on

others for his needs. See Shepherd, 922 F.3d at 758 (stating that indigency “summons the

thought of one who earns no paycheck at all and instead relies on others for life’s basic

necessities”). Although neither party has informed the Court about the length of his sentence,

the Court takes judicial notice of the Illinois Department of Corrections’ website, which indicates

that Bradford has a “projected parole date” of December 12, 2039. See

https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=S11552 ; B v. Duff, No. 06

C 4912, 2009 WL 2147936, at *14 n.12 (N.D.Ill. July 17, 2009) (taking judicial notice of data

from the Illinois Department of Corrections’ website); Hampton v. Sabie, 891 F.Supp.2d 1014,

1016 (N.D.Ill. 2012) (same). The Court therefore finds that Bradford - - who has only $12.64 in

funds and no prospect of future income for at least twenty years - - is indigent for the purpose of

Rule 26(b)(4)(E) and that requiring him to pay deposition costs of $3,746.23 would result in

manifest injustice. 3

B.      Defendants have failed to show that it was unreasonable for Bradford to take Dr.
        Sullivan’s deposition

        Notwithstanding Bradford’s indigency (which defendants do not dispute), defendants

assert that there would be no manifest injustice if Bradford were required to pay for the

deposition for two reasons. First, defendants assert that because Bradford voluntarily chose to

take Dr. Sullivan’s deposition and it was arguably unnecessary to do so. (Dckt. 182, at 2-3).



3
 Given that Bradford is indigent, the Court further finds that Bradford would experience an undue
hardship if he were required to pay the costs of Dr. Sullivan’s deposition. The Court notes that even a
non-indigent party can experience an undue hardship sufficient to relieve them of the obligation to pay
expert costs. See Harris, 235 F.R.D. at 473-74 (finding that it would be an “undue hardship” to require
plaintiff to pay the costs of two defense experts’ depositions even though plaintiff had “not demonstrated
that he [wa]s indigent in the conventional sense”).
                                                    6
While it is true that Bradford voluntarily took Dr. Sullivan’s deposition, defendants have not

established that it was unreasonable or unnecessary for him to do so. The fact that Dr. Sullivan’s

report was “highly detailed” and lengthy (Id., at 3), does not in itself dispense with Bradford’s

need to depose him. After all, defendants took the deposition of Bradford’s expert and they do

not assert that they only did so because his report was vague or somehow unclear. Nor does the

fact that Bradford has his own expert render it unnecessary to depose Dr. Sullivan. Although

both experts opined on the same issues, they presumably issued differing opinions as to those

issues and the disposition of this case could very well turn on the experts’ testimony. 4 Given

this, the Court finds that it would have been arguably unreasonable for Bradford not to take Dr.

Sullivan’s deposition given that he had the wherewithal to do so with his appointed counsel. 5

        Second, defendants claim that it would be manifestly unjust if Bradford were not required

to pay the costs of Dr. Sullivan’s deposition because plaintiff’s counsel did not inform

defendants beforehand that Bradford did not intend to reimburse them for the costs. [Dckt. 182 at

p. 4]. The Court disagrees. It is difficult to understand why defendants would have been

surprised by Bradford’s refusal to pay when they knew from the start of this litigation that he is

an inmate at the Western Illinois Correction Center who is proceeding in forma pauperis and

could not afford counsel. Moreover, defendants knew that Bradford “covered” his own expert’s


4
 That Court notes that defendants submitted Dr. Sullivan’s report and heavily relied upon Dr. Sullivan’s
opinions in support of their motions for summary judgment. [Dckt. 151-6; Dckt. 156, at ¶¶62-74].
5
 The Court further finds that the two decisions defendants rely upon are either inapposite or actually
support Bradford’s position. In the first case, the court ordered defendants to pay their own expert
deposition fees because the case presented “one of those rare situations where manifest injustice would
result if the[] impoverished plaintiffs had to pay” for the deposition costs and, alternatively, as a sanction
under Federal Rule of Civil Procedure 37(c)(1) because defendants submitted inadequate expert reports.
Reed, 165 F.R.D. at 428-31. In the second case, the court held that a non-indigent plaintiff would
experience an undue hardship if required he were required to pay the costs of deposing two defense
experts who covered different subjects than his own expert addressed but that he would not suffer undue
hardship if financial considerations caused him to forego taking the depositions of other defense experts
who submitted detailed reports on topics covered by his own expert. Harris, 235 F.R.D. at 473-74.
                                                       7
fee when defendants deposed him on November 2, 2018. Bradford could have sought fees from

defendants under Rule 26(b)(4)(E) for the deposition, yet he did not do so. Given this (as well as

Bradford’s meager financial resources), defendants should not have assumed that Bradford

would pay Dr. Sullivan’s fee and thereby cover the costs for both his and defendants’ expert

depositions.

C.     Defendants have failed to establish that Dr. Sullivan’s deposition costs are
       reasonable

       Even if Bradford had failed to establish that he is indigent, there is an additional reason

why defendants’ motion would be denied. Rule 26(b)(4)(E) requires that any expert fee that falls

within its provision must be “reasonable.” To determine what constitutes a reasonable fee,

courts consider:

       (1) the expert’s area of expertise; (2) the education and training required to
       provide the expert insight that is sought; (3) the prevailing rates of other
       comparably respected available experts; (4) the nature, quality, and complexity of
       the discovery responses provided; (5) the fee actually being charged to the party
       that retained the expert; (6) fees traditionally charged by the expert on related
       matters; and (7) any other factor likely to be of assistance to the court in balancing
       the interests implicated by Rule 26.

Se-Kure Controls, 873 F.Supp.2d at 955 (citing cases). “The party seeking reimbursement of

their expert witness fees has the burden of demonstrating to the court that the expert’s rate and

fee are reasonable.” Se-Kure Contorls, 873 F.Supp.2d at 955 (citing Royal Maccabees Life Ins.

Co. v. Malachinski, No. 96-6135, 2001 WL 290308, at *16 (N.D.Ill. Mar. 20, 2001)). Here,

defendants have failed to even allege - - let alone establish - - that Dr. Sullivan’s deposition fees

are reasonable. Nor have defendants offered any of the contextual information such as detailed

in the Se-Kure Controls, supra, from which the Court could use its discretion to determine a




                                                  8
“reasonable” fee for Dr. Sullivan. Consequently, the Court denies defendants’ motion for this

reason as well. 6

                                           CONCLUSION

        For all for all of the above reasons, defendants’ motion to compel payment of expert fees

pursuant to Federal Rule of Civil Procedure 26(b)(4)(E) [182], is hereby denied.




                                                     Hon. Jeffrey Cummings
                                                 United States Magistrate Judge

Dated: September 3, 2019




6
 To be clear, the Court makes no finding one way or the other as to whether Dr. Sullivan’s fee is
reasonable. Defendants have failed to provide the Court with sufficient information to make this
determination.
                                                    9
